DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 has been entered.
 
Status of Claims
This action is in response to the reply filed February 09, 2022.
Claim 1 has been amended.
Claim 2 has been cancelled.
Claims 1 and 3-7 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112(a) to claim 1 has been withdrawn in response to the submitted amendments.
The submitted amendments have not addressed the previous rejection under 35 USC 112(b) and therefore the previous rejection is being maintained. Examiner notes that no arguments have been submitted regarding the previous rejection under 35 USC 112(b). 
Regarding the previous rejection under 35 USC 101, Examiner notes that no arguments have been submitted.
Applicant’s remaining arguments filed February 09, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
FIG. A below is taken from FIG. 2 in the drawings and illustrate the features hereby amended in the base claims. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach the features of providing a client via a second computer in data communication with the first computer with a list of venue profiles matching one or more search criteria input by the client; providing the client a schedule of venue availability; selecting a venue via the second computer; and providing the client via the first computer a photographer associated with a selected venue.
Examiner respectfully disagrees. First, Chi discloses the claimed computer functions of providing a list of venue profiles in response to a search, providing a schedule of venue availability, and selecting a venue (Chi [0043]; [0059], [0060]; [0064]-[0068]) as discussed in greater detail in the rejection below.
Second, “providing the client via the first computer a photographer associated with a selected venue” does not appear in the claims.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
It should be appreciated that the present invention provides for a means to connect someone looking to take photographs or have photographs taken with venues. It should be appreciated that venues in this context should not be limited to a physical location, but instead includes items, locations, or anything else that a person may want to take a photo with. As an example, a venue could merely be an interesting animal that someone can take photographs with. In this case, the owner of the animal uses the photography venue portal to create a profile for this venue (the animal), wherein the owner would list availability, cost, and location, such that a second person wanting to take photos with the animal can book a time to take the photos. This is novel and not disclosed in the prior art.
Examiner respectfully disagrees. As discussed in the rejection below, Chi discloses wherein vendors are in the venue category (Chi [0051]) and Chi discloses wherein vendors list their price, availability, and location (Chi [0043]; [0051]; [0063]). Regarding the venue being an animal, this feature has not been claimed. 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Chi (2009/0112727)
FIG. B below is taken from FIG. 2 of the art. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach the features of providing a client via a second computer in data communication with the first computer with a list of venue profiles matching one or more search criteria input by the client; providing the client a schedule of venue availability; selecting a venue via the second computer; and providing the client via the first computer a photographer associated with a selected venue.
Examiner respectfully disagrees. First, Chi discloses the claimed computer functions of providing a list of venue profiles in response to a search, providing a schedule of venue availability, and selecting a venue (Chi [0043]; [0059], [0060]; [0064]-[0068]) as discussed in greater detail in the rejection below.
Second, “providing the client via the first computer a photographer associated with a selected venue” does not appear in the claims.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Classic Car Rental for Car Photo-shoot / Movies / Ads 
Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application.  
Accordingly, the Applicant submits that the art fails to disclose or teach the features of the base claims. In view of the foregoing amendments and remarks, the Applicants request that the present 102 rejections be reconsidered, withdrawn, and that the pending claims be placed in condition for allowance.
Examiner respectfully disagrees. As discussed in the rejection below, the Chi reference discloses all of the claimed features of independent claim 1 and the Class car Rental for Car Photo-shoot/Movie/Ads NPL reference has not been relied upon to reject independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a computer” in line 6 which is indefinite because it cannot be determined if this computer is a third computer, or one of “a first computer” in line 3 or “a second computer” in line 10. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 depend upon claim 1 and therefore inherit the above rejection of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3-7 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claim 1, as a whole, are directed to the abstract idea of connecting photographers, clients, and photography venues, which is a method of organizing human activity and a mental process. The claims 
With regards to Claims 3-6, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving data from a photographer, providing profiles, facilitating payment, and creating a schedule.
Alice/Mayo Framework Step 2A – Prong 2:
Claim 1 recites the additional elements: a first computer, a computer, a second computer, and creating a platform having portals which are used to perform the receiving, providing, and facilitating steps. This first computer, computer, second computer, and creating a platform having a portal 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a classified advertisement in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing photography business relations process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), creating profile information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a first computer (not in the specification), a computer (not in the specification), a second computer (not in the specification), and a platform (Specification [0012]), and a portal (Specification [0017], [0019]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a first computer, a computer, a second computer, and creating a platform having portals. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by receiving data through a portal. See MPEP 2106.05(g). The claims limit the field of use by reciting photography. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claim 7, this claim merely adds a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (US 2009/0112727 A1), hereinafter Chi.

Claim 1. 
Chi discloses a method of connecting photographers, clients, and photography venues, the method comprising: 
providing a first computer (Chi [0026] recommendation computer 108);
creating a platform on the first computer having a photographer portal, a client portal, and a photography venue portal (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0045] vendor categories include photography and venue; [0071] vendor may build a storefront); 
receiving data from a computer that includes a photography venue through the photography venue portal to create a venue profile, the data including at least a photography attraction, a price, and a schedule of availability, the photography venue is one of a location, an item of interest, a building, or an attraction (Chi [0037] recommendation computer 108 includes a data layer 230; [0039] data layer 230 may have database 232 which may store profile data; [0043] vendor data may include availability and pricing; [0051] vendor profile for venue category includes type of venue (e.g. church, mansion, hotel, etc.); [0063] search for vendor by location); 
creating a search criteria by a client (Chi [0039], [0059], [0063], [0064] search for vendor by location);
providing the client via a second computer in data communication with the first computer with a list of venue profiles matching one or more search criteria input by the client (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0064] provide a results summary of vendors after selecting a category and location; [0065] sort search results; [0066] search results provide vendor information); 
providing the client a schedule of venue availability via the second computer (Chi [0043] vendor data may include availability and pricing; [0059] user computer may be presented information related to the vendor);
selecting a venue via the second computer (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0059], [0060] user may utilize a user computer to 
receiving a selection of one of the venue profiles by the client via the first computer (Chi [0059], [0060] user may utilize a user computer to communicate with the recommendation computer to select to receive more information about a vendor; [0066] search results provide vendor information; [0067] vendor listing result from recommendation computer may be selectable by use computer; [0068] a user may select a vendor listing); and 
facilitating communication between the client and a selected venue (Chi [0066] provide vendor contact information; [0085], [0087], [0091] messages between a vendor and client).

Claim 3. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses: 
receiving data from a photographer through the photographer portal to create a photographer profile (Chi [0071] vendor may build a storefront); 
providing the client with a list of photographer profiles (Chi [0064] results summary indicates that 179 photography vendors were located within a 50 mile radius of Chevy Chase, Md.; [0065] sort search results; [0066] search results provide vendor information; [0067] vendor listing result may be selectable by user to “get estimate,” “add to my binder,” “storefront,” “website,” etc.); and 
providing the photographer with the list of venue profiles (Chi [0050] photography profile includes venues the photographer has photographed in previously; [0071] vendor may 

Claim 4. 
Chi discloses all of the elements of claim 3, as shown above. Additionally, Chi discloses: 
facilitating payment between the client and a selected photographer (Chi [0045] vendor categories include photography and venue; [0080] business information includes type of payment accepted by vendor).

Claim 5. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses: 
facilitating payment between the client and the selected venue (Chi [0045] vendor categories include photography and venue; [0080] business information includes type of payment accepted by vendor).

Claim 6. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses:
creating a schedule to reflect availability of a plurality of venues, wherein the schedule shows availability and unavailability based on input from each of the plurality of venues (Chi [0043], [0054], [0084], [0087] vendor may select availability calendar to identify which calendar dates have wedding events and which dates are available for a vendor to provide services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of '"Classic Car Rental for Car Photo-shoot / Movies / Ads", published June 10, 2018, retrieved October 15, 2021, WayBack Machine, URL: https://web.archive.org/web/20180610010311/https://www.americandreamtourmiami.com/Flexible-Car-Rental-Photoshoot-Movies-Advertising, hereinafter American Dream Tour.

Claim 7.
Chi discloses all of the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the item of interest is a vehicle.
Chi discloses providing vendor profiles in a venue category (Chi [0051]), however Chi does not disclose wherein the venue is a vehicle, but American Dream Tour does (American Dream Tour p. 1 “rent a beautifully restored classic convertible car for a photo shoot”).
One of ordinary skill in the art would have been motivated to include classic cars as a vendor in the venue category because classic cars are an attractive and uncommon setting for a photograph and thereby demand a premium for the opportunity to schedule a classic car as a setting for a photo shoot. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a classic car as taught by American Dream Tour in the vendor profiles for the venue category of Chi, since the claimed invention is merely a combination of old elements in the art of professional photography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Chi’s system with the improved functionality to allow for additional diversity of vendors which increases the utilization by increasing the market size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628